SCHEDULE 3.13 TO THE CREDIT AGREEMENT CAPITALIZATION AND SUBSIDIARIES Subsidiaries Jurisdiction of % of Incorporation Ownership* Audiovox Accessories Corp. Delaware 100% Batteries.com, LLC Indiana 100%** Technuity, Inc. Indiana 100%** Audiovox Electronics Corporation Delaware 100% Code Systems, Inc. Delaware 100%*** Audiovox Consumer Electronics Inc. Delaware 100% American Radio Corp. Georgia 100% *Audiovox Corporation is parent unless otherwise indicated. **Audiovox Accessories Corporation is the parent. ***Audiovox Electronics Corporation is the parent. ****None of these subsidiaries is a Material Foreign Subsidiary
